Name: Council Regulation (EEC) No 2168/89 of 18 July 1989 amending Regulation (Euratom, ECSC, EEC) No 2274/87 introducing special measures to terminate the service of temporary staff of the European Communities
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 208/4 Official Journal of the European Communities 20. 7. 89 COUNCIL REGULATION (EEC) No 2168/89 of 18 July 1989 amending Regulation (Euratom, ECSC, EEC) No 2274/87 introducing special measures to terminate the service of temporary staff of the European Communities Whereas the additional number involved is estimated at 16, bringing the number of JRC staff whose service can be terminated under Regulation (Euratom, ECSC, EEC) No 2274/87 to 150, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (Euratom, ECSC, EEC) No 2274/87 is hereby replaced by the following : 'Article 2 The numbers of temporary staff In respect of whom the measures referred to in Article 1 may be taken shall be 15 in the case of the European Parliament and 150 in the case of the Commission . These numbers shall be spread over the years of application of this Regulation as follows : rHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 24 thereof, Having regard to the proposal from the Commission, made after consulting the Staff Regulations Committee, Having regard to the opinion of the European Parliament ('),- Having regard to the opinion of thje Court of Justice, Whereas it has become clear that the measures laid down in Regulation (Euratom, ECSC, EEC) No 2274/87 (2) are unlikely to have the desired effect in the case of the European Parliament unless the number of temporary staff whose service can be terminated is adjusted to requirements Whereas increasing the figure from 10 to 15 would enable those measures to achieve the desired effect ; Whereas new multiannual research programmes to be carried out by the Joint Research Centre were adopted by the Council on 14 October 1988 ; Whereas, in the interests of effective implementation of these programmes, there is a case, having regard to the restructuring currently under way, for allowing a number of serving temporary staff to be replaced by temporaray staff specifically recruited for the new programmes ; European Parliament Commission 1987 0 32 1988 3 32 1989 6 36 1990 6 50' , Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1989 . For the Council The President R. DUMAS (') OJ No C 158 , 26. 6 . 1989. (2) OJ No L 209, 31 . 7 . 1987, p . 1 .